Case 1:19-cv-09617-KPF Document 67-22 Filed 06/21/21 Page 1 of 2




          EXHIBIT V
                                                     a   https://web.archive.org/web/20191225093853/https://help.instagram.com/147542625391305                                                                                                                90%   ••• p   Cr
                                                                                                                              Case 1:19-cv-09617-KPF                             Document 67-22 Filed 06/21/21 Page 2 of 2                                0

                       https://help.instagram.comf147542625391305                                                                           I=     JAN         APR

                       23 captures                                                                                                                       25
                       Ian 2013- 10 War 2021                                                                      II I Ii I II          II 111    2018   211   2021
                                                                                                                                                                                                                                                                                                       I    A



                                                                                                                                                                    How can we help?




                                                                                                        • Help Center


                                                                            How can I remove my images from Google search?
                                                                            Your images may appear in Google search results if you've logged into your account using a web viewer.
                                                                            which authorizes them to access your profile and images. These third-party sites have been created with
                                                                            our API and aren't affiliated with Instagram directly.

                                                                            If you donlwant your photos or videos to appear on Google, we suggest revoKing access to the third-part?
                                                                            website or setting your account to private. It may take some time for these sites and Google to re-index
                                                                            and remove the images, even if you delete your account. You can also contact the app that's displaying
                                                                            your photographs on Google to expedite the process.

                                                                            Instagram isn't directly associated with third-party apps that utilize our API such as web viewers, desktop
                                                                            apps or image printing services, and we can't assist you in speeding up the process to remove any
                                                                            Instagram images that may appear on Google.

                                                                            You can find more information on removing a page or site from Google's search results.


                                                                            Wes this information helpful'

                                                                            0 Yes
                                                                            0 No
                                                                                                                                                                   Perrnalir'• Related aredes


                                                                            Related articles

                                                                                 •   When I share something to my Instagram story, where does it appear?
                                                                                 •   How do I change how ads on Instagram are targeted to my child?
                                                                                 •   Can I prevent people from being able to tell that I've seen their Instagram story?
                                                                                 •   Can I obtain information about someone's Instagram account?
                                                                                 •   What posts do I see in my Instagram feed?




                                                                                                               ABOUT US HELP API JOBS             TERMS PRIVACY ENGLISH (US) ESPAIIOL           FRANCAIS (FRANCE)   3ZO'Sriti)   @ 2019 INSTAGRAM, INC.
Waiting for web.archive.org...                                                                                 PORTUGUES (BRASIL) ITALIAN°        7
                                                                                                                                                  ,z-2:. al DEUTSCH l'e t
                                                                                                                                                                                                                                                                                         123 PM
                                                                                                                                        0                                                                                                                                        \   ,‘ 3/15/2021   Ii
                                                                                                                                                                                                                                                                                                    I-V-1
                                                                                                                                                                                                                                                                                       NEWS000212
